DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,036,389. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,036,389. The method of  executing, by a mobile electronic device, a first application; evaluating, by the mobile electronic device, signals provided by a touchscreen of the mobile electronic device to identify a first touch gesture performed at the touchscreen that causes the touchscreen to display information for the first application in a first portion of the touchscreen and to display a plurality of application icons in a second portion of the touchscreen, wherein the second portion of the touchscreen in which the application icons are displayed comprises an area that is included in at least part of the first portion of the touchscreen in which the information for the first application is displayed of the limitation of US Patent No. 11,036,389 having limitations evaluate the signals provided by the touchscreen to identify a second touch gesture performed at .

Instant Application No. 17/346,992.
Claim 18. A mobile electronic device comprising: 
a touchscreen configured to display information and to provide signals indicative of one or more touch gestures performed at the touchscreen; and a processor in electronic communication with the touchscreen, the processor configured to:

execute a first application; evaluate the signals provided by the touchscreen to identify a first touch gesture performed at the touchscreen that causes the touchscreen to display information for the first application in a first portion of the touchscreen and to display a plurality of application icons in a second portion of the touchscreen, wherein the second portion of the touchscreen in which the application icons are displayed comprises an area that is included in at least part of the first portion of the touchscreen in which the information for the first application is displayed; 

evaluate the signals provided by the touchscreen to identify a second touch gesture performed at the touchscreen selecting one of the plurality of application icons in the second portion of the touchscreen; 
execute a second application corresponding to the selected one of the plurality of application icons; 



Claim 1. A mobile electronic device comprising:
a touchscreen configured to display information and to provide signals indicative of one or more touch gestures performed at the touchscreen; and a processor in electronic communication with the touchscreen, the processor configured to: 

execute a first application; evaluate the signals provided by the touchscreen to identify a first touch gesture performed at the touchscreen that causes the touchscreen to display information for the first application in a first portion of the touchscreen and to display a plurality of application icons in a second portion of the touchscreen, wherein the second portion of the touchscreen in which the application icons are displayed comprises an area that is included in at least part of the first portion of the touchscreen in which the information for the first application is displayed; 

evaluate the signals provided by the touchscreen to identify a second touch gesture performed at the touchscreen selecting one of the plurality of application icons in the second portion of the touchscreen; 
execute a second application corresponding to the selected one of the plurality of application icons; and 

evaluate the signals provided by the touchscreen to identify a data transfer touch gesture performed at one or more portions of the touchscreen; and responsive to identifying the data transfer touch gesture, transfer, from the first application and to the second application, data that corresponds to at least some of the displayed information for the first application. 




Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 18, 25 and 32 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Nakumura et al.   (US Patent No. 2011/0164062); Hwang et al. (US Patent Publication No. 2011/0175930); Kheo et al. (US Patent Publication No. 2013/0050263)  and SEO (US Patent Publication No. 2010/0066698) combination fail to disclose or suggest one or more of the features of the independent claims 18, 25 and 32.
In summary, Nakumura discloses the image generation section generates a first image which is obtained by combining the navigation image and the first operation button image and a 
Kheo teaches a method is performed at a first electronic device with a touch-sensitive display. The method includes, while in a first mode, displaying on the touch-sensitive display a first application view that corresponds to a first application in a plurality of applications. The first application view is displayed without concurrently displaying an application view for any other application in the plurality of applications.
Hwang discloses a mobile electronic device with a display screen and a touch detecting surface (forming a touch screen) generates signals representative of user gestures. When an active application is running and displayed on the display screen, a user can divide the display screen into two portions with a subdividing gesture, which is detected and identified with the touch detecting surface and a processor
SEO discloses a method and apparatus for controlling the multitasking operations of a mobile terminal having at least one touchscreen based on the input singles corresponding to touch events detected on the touchscreen.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 18 and similarly recited in claim independent claims 25 and 32.
Specifically, the prior arts fail to teach a method comprising: parse message content into audio data and visual data, wherein the audio data is different from the visual data; select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device; and coordinate delivery of the audio data through the audio 
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 19-24, 26-31 and 33-37 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAO H NGUYEN/            Primary Examiner, Art Unit 2171